 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                     Case No. 2:16-cr-285-APG-NJK

 5                Plaintiff,                       ORDER

 6         v.

 7   BRANDON LAMAR PRUITT,

 8                Defendant.
 9
10         Based on the pending Stipulation of counsel, and good cause appearing
11   therefore, the Court finds that:
12         IT IS THEREFORE ORDERED that the Defendant Brandon Pruitt,
13   through counsel, shall have to and including July 21, 2021 to file any Reply to the
14   Government’s Objections to Defendant’s Motion to Temporarily Suspend FRP
15   Payments Due to the Coronavirus Pandemic.
16                    2nd of July, 2021.
           DATED this ___
17
18                                          UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
                                               3
